Title: To George Washington from Benjamin Thompson, November 1796
From: Thompson, Benjamin
To: Washington, George


                        
                            Sir 
                            
                                November 1796
                            
                        
                        Though I have not the honor to be personally known to Your Excellency, yet I
                            take the liberty to request you would be pleased to accept of the Book which accompany’s
                            this letter, and consider it as a token of the profound Respect and Veneration with which I
                            have the honor to be, Sir, Your Excellency’s most Obedient Servant
                        
                            Rumford.
                            
                        
                    